Exhibit 10.66

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

AMENDMENT NO. 1 TO

SUPPLY AGREEMENT

This AMENDMENT NO. 1 TO SUPPLY AGREEMENT (this “Amendment”) is made and entered
into as of February 4, 2016 by and between Nuvo Research Inc., a company
incorporated under the laws of the province of Ontario, Canada (“NUVO”), having
offices at 7560 Airport Road, Unit 10, Mississauga, Ontario, L4T 4H4, and
Horizon Pharma Ireland Limited, a Irish limited company (“HORIZON PHARMA”), and
amends that certain Supply Agreement, dated as of October 17, 2014 (the “Supply
Agreement”), by and between NUVO and HORIZON PHARMA. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Supply Agreement.

AGREEMENT

 

1.

SECTION 2.2. Section 2.2 of the Supply Agreement is hereby amended and restated
as follows:

 

  2.2

Alternative Third-Party Manufacturer.

 

  2.2.1

As soon as reasonably practicable following the Effective Date, NUVO shall
identify, evaluate and select an organization capable of providing Manufacturing
services substantially similar in nature, scope and quality to the services
provided by NUVO under this Agreement, and which is reasonably acceptable to
HORIZON PHARMA (the “Alternative Third-Party Manufacturer”); PROVIDED that NUVO
shall […***…]. After such Alternative Third-Party Manufacturer is selected,
HORIZON PHARMA[…***…]. The Alternative Third-Party Manufacturer shall not be
permitted to supply more than the Alternative Supply Limit in any twelve month
period. “Alternative Supply Limit” means, for one or more purchases of Product
during any twelve (12) month period, the quantity of Product equal to ten
percent (10%) of the sum of the total amount of Product manufactured from the
Nuvo Facility during the nine

 

 

***Confidential Treatment Requested

 

1



--------------------------------------------------------------------------------

 

(9) month period prior to a proposed purchase date and the amount then set forth
on Horizon PHARMA’s then-current binding forecast for the three (3) month period
following such proposed purchase date.

 

  2.2.2

As of the Effective Date, NUVO is a party to the agreements set forth on
Schedule 2.2, pursuant to which the Third Party counterparties to such
agreements (each, an “Alternate API Manufacturer”) provide API Manufacturing
services currently utilized by NUVO. Following the Effective Date, HORIZON
PHARMA shall[…***…].

 

  2.2.3

If the Alternative Third-Party Manufacturer or Alternate API Manufacturer is not
approved by the Regulatory Authorities in the HORIZON PHARMA Territory, NUVO
shall use reasonable efforts to select an alternative manufacturer acceptable to
the applicable Regulatory Authorities as soon as reasonably practicable.

 

  2.2.4

Following approval from the relevant Regulatory Authorities, NUVO shall use
commercially reasonable efforts to enter into agreements with the Alternative
Third-Party Manufacturer and Alternate API Manufacturer requiring the
Alternative Third-Party Manufacturer and Alternate API Manufacturer to provide
Manufacturing services on substantially the same terms as described in this
Agreement upon reasonable notice to such Alternative Third-Party Manufacturer or
Alternate API Manufacturer by NUVO; provided, however, that NUVO shall not be
required to enter into any such agreement to the extent such services are
provided for in an agreement set forth on Schedule 2.2; and further provided
[…***…]. Notwithstanding any other provision, the agreement with the Alternative
Third-Party Manufacturer shall include language: […***…]

 

 

***Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

 

[…***…]. Notwithstanding anything to the contrary herein[…***…]. The preceding
limitation shall not apply in the case of any (a) gross negligence or willful
misconduct by NUVO or (b) the supply of Supplied Product by such Alternative
Third-Party Manufacturer due to NUVO’s uncured material breach of this
Agreement. In connection with the negotiation of any agreement with an
Alternative Third-Party Manufacturer or Alternate API Manufacturer, NUVO shall
at all times keep HORIZON PHARMA of apprised of the status of all such
negotiations and any and all terms that NUVO and the potential Alternative
Third-Party Manufacturer or Alternate API Manufacturer are discussing and shall
provide HORIZON PHARMA with a copy of any such agreement prior to the execution
thereof. To the extent any agreement with an Alternative Third-Party
Manufacturer or Alternate API Manufacture requires NUVO to purchase a minimum
quantity of Supplied Product or API to permit the Alternative Third-Party
Manufacturer or Alternate API Manufacturer to maintain its approvals with a
relevant Regulatory Authority, NUVO shall purchase such quantity of Supplied
Product or API from such Alternative Third-Party Manufacturer or Alternate API
Manufacturer and may supply such Supplied Product or API to HORIZON PHARMA
hereunder; provided, however, that if the

 

 

***Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

 

cost of obtaining such Supplied Product or API from the Alternative Third-Party
Manufacturer or Alternate API Manufacturer, for purposes of maintaining
qualification with a relevant Regulatory Authority is greater than the cost for
NUVO to otherwise obtain or Manufacture such Supplied Product or API in
accordance with the terms of this Agreement, HORIZON PHARMA will reimburse NUVO
for any such excess cost; further provided, that […***…].

 

  2.2.5

HORIZON PHARMA shall reimburse NUVO […***…] in connection with the performance
of its obligations under this Section 2.2; provided that such costs and expenses
shall be consistent with a budget to be agreed upon by the Parties prior to
NUVO’s commencement of activities under this Section 2.2.

 

  2.2.6

Notwithstanding anything to the contrary herein, no provisions in this Agreement
related to Alternative Supply Limit shall apply to, or prohibit HORIZON PHARMA
from purchasing, any quantities of product from an Alternative Third-Party
Manufacturer or Alternate API Manufacturer where NUVO is unable to supply
product to HORIZON PHARMA for a period of […***…] or more due to a continuing
quality issue, manufacturing issue, or Force Majeure event. In such case,
HORIZON PHARMA may purchase product equal to the difference between HORIZON
PHARMA’s forecast and the amount of acceptable product supplied by NUVO and such
quantities shall not be subject to any Alternative Supply Limit for so long as
NUVO is unable to supply.

 

2.

SECTION 11.1. Section 11.1 of the Supply Agreement is hereby amended and
restated as follows:

 

  11.1

Term. The term of this Agreement will commence as of the Effective Date and,
unless earlier terminated in accordance with this Section 11, will expire on
December 31, 2029 (the “Initial Term”), and unless HORIZON PHARMA provides
notice to NUVO of its desire not to renew for an additional term at least ninety
(90) days before the expiration of the Initial Term or any then-current renewal
term, this Agreement shall automatically renew for successive additional two (2)
year terms thereafter (each such renewal term, together with the Initial Term,
the “Term”).

 

 

***Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

3.         SCHEDULE 5. Schedule 5 is hereby amended and replaced with Exhibit A
which is attached to this Amendment.

4.        EFFECT OF THIS AMENDMENT. Except as expressly provided herein, this
Amendment shall not constitute an amendment, modification or waiver of any
provision of the Supply Agreement or any rights or obligations of any party
under or in respect of the Supply Agreement. Except as modified by this
Amendment, the Supply Agreement shall continue in full force and effect. Upon
the execution of this Amendment by each of the parties hereto, each reference in
the Supply Agreement to “this Agreement” or the words “hereunder,” “hereof,”
“herein” or words of similar effect referring to the Supply Agreement shall mean
and be a reference to the Supply Agreement as amended by this Amendment, and a
reference to the Supply Agreement in any other instrument or document shall be
deemed a reference to the Supply Agreement as amended by this Amendment. This
Amendment shall be subject to, shall form a part of, and shall be governed by,
the terms and conditions set forth in the Supply Agreement, as amended by this
Amendment.

5.         GENERAL. This Amendment may be executed in multiple counterparts,
each of which may be delivered via facsimile or other electronic means, which
taken together shall constitute the original agreement. 

IN WITNESS WHEREOF, the Parties have executed this AMENDMENT to the SUPPLY
AGREEMENT by their respective authorized representatives as of the date first
written above.

 

HORIZON PHARMA IRELAND LIMITED

 

NUVO RESEARCH INC.

 

By:

  

/s/ David G. Kelly

   

By:

 

/s/ Stephen Lemieux

 

Name:

  

David G. Kelly

   

Name:

 

Stephen Lemieux

 

Title:

  

Director

   

Title:

 

VP & CFO

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TRANSFER PRICES

    […***…]

 

       

    […***…]

 

 

[…***…]

 

 

[…***…]

 

 

[…***…]

 

       

    […***…]

 

 

[…***…]

 

 

[…***…]

 

  […***…]    

[…***…]

 

 

[…***…]

 

     

[…***…]

 

 

[…***…]

 

     

[…***…]

 

 

[…***…]

 

             

[…***…]

 

 

[…***…]

 

           

[…***…]

 

 

[…***…]

 

 

[…***…]

 

  […***…]            

[…***…]

 

 

[…***…]

 

               

[…***…]

 

 

[…***…]

 

   

    […***…]

 

 

***Confidential Treatment Requested

 